Citation Nr: 1607212	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-25 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a chronic low back disability.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active military service from March 1965 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's application to reopen his previously-denied claim of entitlement to service connection for chronic lumbar strain.  

In September 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Jackson RO.  

In August 2011, the Board found that new and material evidence had been received and reopened the Veteran's claim for entitlement to service connection for a chronic low back disability following the issuance of an unappealed final February 1997 rating decision denying that claim.  The Board then remanded the issue on appeal for further development.  That development has been completed and the issue is now ready for adjudication.


FINDING OF FACT

Resolving the benefit doubt in his favor, the Veteran has a chronic low back disability which is related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc and joint disease of the lumbar spine with stenosis have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection-Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show:" (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Generally, veterans are presumed to have entered service in sound condition as to their health. This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  38 U.S.C.A. § 1111 (West 2014); see Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

The application of the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it pre-existed service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  Under such circumstances, VA is required to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Id.  

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

A review of the Veteran's service treatment records shows that, at the time of his March 1965 service enlistment examination, he was found to have normal findings for the spine and other musculoskeletal areas.  On the accompanying medical history report, he stated that he did not have a bone, joint or other deformity, or arthritis or rheumatism, and stated in his own words that he was in good health.  

Subsequent service treatment records do not show a diagnosis of a low back injury or condition other than "low back syndrome."  However, a review of the Veteran's June 1968 medical history report, in the physician's summary area, clearly states that he "[s]prained [his] back 1965.  'Fell out of truck.'"  In addition, the Veteran wrote on the form "[b]ack is messed up," and answered "yes" to the question of whether he had any back trouble of any kind.

Based on this evidence, the Board finds that the Veteran is presumed to have been in sound condition when he entered service because a low back disability was not noted and there is insufficient evidence to show that one preexisted service.  See 38 U.S.C.A. § 1111.

Post-service treatment records include a September 1994 record of the Veteran's chronic back pain complaints.  The Veteran noted his in-service injury.  A diagnosis of degenerative disc disease probably secondary to trauma was provided.  A February 1997 VA examination report shows that the examiner provided only a diagnosis with no opinion as to whether the condition (diagnosed as osteoarthritis, lumbar spine) was caused by, or otherwise related to service.  During his September 2010 hearing before the undersigned Veterans Law Judge, the Veteran reported back pain since service.  

In a July 2014 VA examination, the VA examiner stated that it was less likely than not that the Veteran's spine disability was related to service because findings were consistent with generalized degenerative arthritis and spinal stenosis consistent with normal age and degenerative change.

Given the Veteran's primarily consistent reports of back pain and a report of a back injury in service, and given the September 1994 finding that the Veteran had arthritis probably secondary to his in service trauma, the Board finds the evidence of record is in equipoise.  

Affording the benefit of the doubt to the Veteran regarding any countervailing evidence as to etiology, the Board finds his diagnosed low back disability is related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection is therefore warranted for a low back disability-best characterized as degenerative disc and joint disease of the lumbar spine with stenosis.  


ORDER

Service connection for degenerative disc and joint disease of the lumbar spine with stenosis is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


